 



Exhibit 10.1
TERMINATION AGREEMENT
     This TERMINATION AGREEMENT (this “Termination Agreement”) is made and
entered into as of September 5, 2006, between Phelps Dodge Corporation, a New
York corporation (“Portugal”), and Inco Limited, a corporation organized and
existing under the laws of Canada (“Italy”). With reference to the Combination
Agreement, dated as of June 25, 2006, between Portugal and Italy, as amended by
the Waiver and First Amendment to Combination Agreement, made and entered into
as of July 16, 2006, between Portugal and Italy (as so amended, the “Combination
Agreement”), and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties to this Termination
Agreement agree as follows:

1.   Pursuant to Section 9.1(a) of the Combination Agreement, the Combination
Agreement is hereby terminated and is of no further force or effect, effective
as of the date hereof.   2.   In connection with such termination of the
Combination Agreement, Italy shall pay to Portugal, in immediately available
funds, the amount of US$125 million, on the date hereof.   3.   If an Italy
Competing Proposal is consummated on or prior to September 7, 2007, then Italy
shall pay to Portugal, within one (1) business day after demand by Portugal, the
amount of US$350 million.   4.   Except for the payments contemplated by
paragraphs 2 and 3 of this Termination Agreement, Portugal and Italy agree that
neither party hereto shall have any obligations to make any other payments to
the other party, under Section 9.3 of the Combination Agreement or otherwise,
and notwithstanding anything in Section 9.2 of the Combination Agreement to the
contrary, each of Portugal and Italy, on behalf of itself and each of its
parents, partners, Affiliates and Subsidiaries, and its directors, officers,
employees, successors and assigns (collectively, the “Releasing Parties”),
hereby irrevocably releases, acquits, forever discharges and covenants not to
sue the other, and each and all of its parents, partners, Affiliates and
Subsidiaries, and their past and present officers, directors, employees, agents,
representatives, attorneys, successors and assigns (collectively, the “Released
Parties”) of and from any and all claims, demands and causes of action that the
Releasing Parties, severally or jointly with others, had, has or may have
against the Released Parties, or any of them by reason of, arising out of or
relating to any aspect of the Combination Agreement (collectively, the “Released
Claims”), including without limitation any claim relating to any intentional or
willful breach of the Combination Agreement. Notwithstanding the foregoing, the
Released Claims shall not include any claims, demands or causes of action that
arise out of or relate to the Confidentiality Agreements or this Termination
Agreement.   5.   Each of Italy and Portugal hereby represents and warrants
that: (a) it has full power and authority to enter into this Termination
Agreement and to perform its obligations

 



--------------------------------------------------------------------------------



 



    hereunder in accordance with its provisions, (b) it has duly authorized,
executed and delivered this Termination Agreement, and (c) this Termination
Agreement constitutes a legal, valid and binding obligation of such party,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity.   6.   All
capitalized terms used herein without being specifically defined are used as
defined in the Combination Agreement.   7.   This Termination Agreement may be
executed in one or more counterparts, which may be delivered by facsimile
transmission, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.   8.   This Termination Agreement
shall be deemed to be made in and in all respects shall be interpreted,
construed and governed by and in accordance with, and any disputes arising out
of or related to this Termination Agreement shall be interpreted, construed and
governed by and in accordance with, the laws of the State of New York. The
parties hereby irrevocably submit to the jurisdiction of the courts of the State
of New York solely in respect of the interpretation and enforcement of the
provisions of this Termination Agreement and of the documents referred to
herein, and in respect of the transactions contemplated hereby, and hereby
waive, and agree not to assert, as a defense in any Action for the
interpretation or enforcement hereof or of any such document, that it is not
subject thereto or that such Action may not be brought or is not maintainable in
said courts or that the venue thereof may not be appropriate or that this
Termination Agreement or any such document may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such Actions shall be heard and determined in such New York court. The parties
hereby consent to and grant any such court jurisdiction over the person of such
parties and over the subject matter of such dispute and agree that mailing of
process or other papers in connection with any such Action in the manner
provided in Section 10.2 of the Combination Agreement or in such other manner as
may be permitted by Law shall be valid and sufficient service thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Termination
Agreement to be executed by their duly authorized respective officers as of the
date first written above.

            PHELPS DODGE CORPORATION
      By:   /s/ S. David Colton       Name:   S. David Colton       Title:  
Senior Vice President and General Counsel       INCO LIMITED
      By:   /s/ Simon A. Fish       Name:   Simon A. Fish       Title:  
Executive Vice President, General Counsel and Secretary    

 